Opinion issued April 23, 2015




                                     In The

                               Court of Appeals
                                    For The

                            First District of Texas
                              ————————————
                               NO. 01-14-00786-CV
                             ———————————
                             DAVID JONES, Appellant
                                        V.
                           TIFFANY MONTEJO, Appellee


      On Appeal from the 312th District Court of Harris County, Texas
                    Trial Court Case No. 1997-17289


                            MEMORANDUM OPINION

      Appellant, David Jones, has filed an appeal from the trial court’s August 19,

2014 Order Confirming Support Arrearage. The trial court clerk filed the clerk’s

record on October 7, 2014, and the court reporter filed the reporter’s record on

January 26, 2015. Appellant’s brief was therefore due on February 16, 2015. See

TEX. R. APP. P. 38.6(a).
      As of February 26, 2015, appellant failed to timely file a brief, and on that

date the Clerk of this Court notified appellant that failure to file a brief or a motion

for extension by March 9, 2015 could lead to dismissal of the appeal. See TEX. R.

APP. P. 38.8(a), 42.3(b). To date, no brief has been filed.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                           2